 In the Matter Of STANDARD STEEL WORKS COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, ON BEHALF OF LODGENo. 1940, AMALGAMATED ASSN. OF IRON, STEEL & TIN WORKERSOF NORTH AMERICA''ICase No. C-812.-Decided August 9, 1940Jurisdiction:steel product manufacturing industry.Unfair Labor Practices.In General:respondent's responsibility for acts of supervisory employees.Company-Dominated Union:employer's participation' in formation and adminis-tration of: supervisory employees' membership in, attendance at meetings,solicitation of members, and collecting dues-contribution of support to, bypermitting employees to solicit members and collect dues on company time.Discrimination.allegations of discrimination, dismissed.Remedial Orders:company-dominated union disestablished and its contractabrogated.Mr. W. G. Stuart Sherman,for the Board.Morgan, Lewis cQ Bockius, by Mr. Frederick H. Knight,of Phila-,delphia, Pa., andMr. Gilbert H. MontagueandMr. A. A. CliffordHansen,both of New York City, for the respondent.Mr. Anthony Wayne Smith,ofWashington, D. C., for the S. W. O. C.Mr. Howard 0. Lantz,of Lewistown, Pa., for the Independent.Mr. David Delman,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges,and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the S. W. O. C., on behalf ofLodge No. 1940, Amalgamated Association of Iron, Stpel & TinWorkers of North America, the National Labor Relations Board,herein called the Board, by Charles T. Douds, Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania), issued its complaint,dated May 5, 1938, against Standard Steel Works Company, Burn-ham, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1),,(2), and26 N L. R. B., No. 41.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andaccompanying notice of hearing were duly served upon the respondentand the S. W. O. C.With respect to the unfair labor practices, the complaint alleged, insubstance, that at all times since April 15, 1937, the respondent madeknown to its employees its hostility to the Committee for IndustrialOrganization; that the respondent coerced and intimidated personslawfully engaged in soliciting members on behalf of the S. W. O. C.;that the respondehtIfostered the Independent Steel Workers, Burn-ham, Pennsylvania, herein called the Independent, by soliciting mem-bers for the Independent and threatening loss of employment to cer-tain employees if, said ,employees did not join the Independent; thatthe respondent tdominated and. interfered with the administration ofthe Independent and contributed financial and other support to it;that the respondent' discriminatorily demoted' and transferred onenamed employee and discharged five other named employees 2 be-cause of their membership in, and-activities on behalf of the S. W. O. C.;and that the respondent, by all the aforesaid acts, interfered with, re-strained, and coerced and is interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.'On May 10, 1938, the respondent, appearing specially, filed withthe Regional Director,a; written motion praying that the Board furnishcertain particulars' in respect of certain paragraphs of the complaint.Pursuant to notice, a hearing was held at Lewistown, Pennsylvania,from May 17 to June 1, 1938, before William P. Webb, the Trial Ex-aminer duly designated by the Board. The Board, the respondent, andthe Independent4 were represented by counsel and participated inthe hearing.We find that full opportunity to be heard, to examineand cross-examine witnesses, and, to introduce evidence bearing uponthe issues was afforded all parties.At the beginning of the hearing the respondent moved to quashservice of the complaint, on the ground that the copy of the com-IHerbert HarpsterIPaul Ferguson,Harry De Frehn,Paul Kauffman,Charles McKahps,and Harry Searer' Subsequent to the issuance of the complaint on May 5, 1938, the SP1 0 C. filed a petition allegingthat a question affecting commerce had arisen concerning the representation of employees of the respondentand requesting an investigation and certification of representatives(?hatter ofStandard SteelWorks Com-panyand`SleelWorkersOrganizing Committee,Case No VI-R-64)On April 18, 1938, the Board,actingpursuant to.Section 9 (c) of the Act and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,ordered that an investigation be conducted and that an appro-priate hearing be provided for upon due noticeOn the same day the Board,acting pursuant to ArticleII, Section 37 (b), and Article III, Section 10 (c) (2),of said Rules and Regulations,ordered the consolida-tion of,the representation case with the instant proceedingOn May 3, 1938, the Board granted a requestby the S W 0 C that it be permitted to withdraw its petition requesting an investigation and certification of representatives,and ordered the severance of Case No.VI-R-64 from the instant proceeding4The Trial Examiner granted a written motion to intervene which was submitted at the hearing by theIndependent STANDARD STEEL WORKS COMPANY449within the meaning of the Act and the Rules and Regulations. TheTrial Examiner denied this motion.His ruling is hereby,afl^irmed.' ;The respondent's motion praying that the Board furnish therespond-ent with particulars in respect to certain allegations of the complaintwas denied by the Trial Examiner.We hold that the complaintafforded a sufficient basis for apprising the respondent, of the issues of'rdenying the request for particulars is hereby affirmed.'-I"During the first day of the hearing counsel for''the, respondentalsomoved to dismiss the complaint on the grounds set forth in themotion to quash, because of numerous other alleged irregularities inthe pleadings and in the proceeding, because of alleged violations'of theConstitution of the United States, and on numerous other grounds.The Trial Examiner denied the motions to dismiss. -These rulingsof the Trial Examiner are hereby affirmed.During the hearing the respondent made a written request, forthe issuance of certain subpenas and subpenas duces tecum.sThisrequest was denied by the Trial Examiner and his' ruling is herebyaffirmed.At the close of the Board's case counsel for the Board moved toamended the complaint to conform to the proof with respect to varia-tions in minor matters, such as dates and the spelling of names.The motion was granted and the ruling is hereby affirmed.Motions were then made by the respondent's counsel to dismiss on allthe grounds stated at the outset of the hearing and on numerous othergrounds.At the conclusion of the hearing counsel for the respondentagain moved to dismiss on all the grounds stated in the respondent'smotions to dismiss at the outset of the hearing and also on other grounds.The motions were denied by the Trial Examiner and his rulings arehereby affirmed.During the course of the hearing the Trial Ex-aminer made various other rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report,dated July 12, 1938, copies of which were duly served upon all theparties, finding that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 '(6) and (7) of the Act,' andsSeeMatterofNorthElectric 1LianufacturangCompanyandInternationalAssociationof 1%Iachanists, Local1151, 24 N L R B 5476The subpenasrequestedwere for J.WarrenMadden, Chairmanof theBoard,Edwin S Smith,memberof the Bow d,Charles T Douds,the Regional Director for theSixth Region, John L. Lewis,Chairman ofCommittee for Industrial Organization,PhilipMurray,Chairmanof S.W. 0. C , ClintonS.Golden,Director,Northeastern Region,SW 0 C ; John Doe (the realname being unknown),chief executiveofficer of Amalgamated Association of Iron,Steel and Tin Workers of North America,JIICarstetter,Presidentof Lodge No1940 thereof. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommending that the respondent cease and desist therefrom andtake certain affirmative action to effectuate the policies of the Act,including the disestablishment of the Independent and the rein-statement, with back pay, of five named individuals.On August 15, 1938, the respondent filed a statement of exceptionsto the Intermediate Report and to the record.On the same datethe Independent filed a document entitled" Statement of Intervenor'sExceptions," in which it adopted each and every exception containedin the statement of exceptions filed by the respondent.Pursuant to notice served on the parties, a hearing for the purposeof oral argument was held on July 25, 1940, before the Board inWashington, D. C. The respondent and the S. W. 0. C. wererepresented by counsel and participated in the argument.In its statement of exceptions the respondent contends, amongother things, that it was prejudiced by conduct of the Trial Examinerat the hearing, that it was deprived of its right to give testimony,and that, in general, it was denied due process of law and its right to afair and impartial hearing.We have examined and reviewed therecord of the instances at the hearing cited by the respondent insupport of its contentions.We are of the opinion that the respondentwas afforded full opportunity to give evidence material to the issues,that it was not denied due process of law, and that it was accordeda full and fair hearing; that the conduct complained of was notprejudicial to it.The Board has considered the exceptions to the IntermediateReport and to the record, and, in so far as the exceptions are inconsist-ent with the findings,, conclusions, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStandard SteelWorks Company, a wholly owned subsidiary ofBaldwin Locomotive Works, is a Pennsylvania corporation with itsprincipal office and manufacturing plant at Burnham, Pennsylvania.The respondent is engaged in the manufacture, sale, and distributionof steel products, such as steel-tired wheels, rolled and forged steelwheels, steel castings, forgings, steel springs, and the likeIts plantcovers an area of approximately 280 acres of land and consists of some24 or more buildings.Both the land and the buildings are owned bythe respondent.The principal raw materials used in connection with the manufac-ture of the respondent's products are steel scrap, pig iron, iron ore,electrical nickel, fuel oil, coal, sand, clay; and ferro alloys, includingmanganese, ferro silicas, ferro titanium, spiegeleisin, and vanadium. STANDARD STEEL WORKSCOMPANY451In 1937 the respondent used approximately 361,000 tons of rawmaterials, about 18 per cent of which came from outside the State ofPennsylvania.The output of the plant in 1937 amounted to some116,409 tons, having a, total value of about $7,200,000.During thesame year the respondent sold and shipped about 60 percent of itsfinished products to points outside the State of Pennsylvania.In the distribution of its products the respondent utilizes practicallyevery first-class railroad in the United States, motor-trucking facilities,and nine or more steamship lines. It maintains district offices atEddystone, Pennsylvania; New York, New York; Chicago, Illinois;St. Louis, Missouri; San Francisco, California; and Portland, Oregon.It employs 16 salesmen who travel over the entire country in' theinterestsof the respondent's business.Baldwin Foreign SalesDepartment acts as foreign agent for the respondent.II.THE ORGANIZATIONS INVOLVEDThe charges in this proceeding were filed by Steel Workers Organiz-ing Committee on behalf of Lodge No. 1940 of the AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, hereincalled Lodge No. 1940.We find that both S. W. O. C. and LodgeNo. 1940 are labor organizations affiliated with the Congress ofIndustrial Organizations.7Lodge No. 1940 admits to membershipemployees of the respondent except those in supervisory capacities. 'Independent SteelWorkers, Burnham, Pennsylvania,isan un-affiliated labor organization admitting to its membership all shopemployees of the respondent except salaried employees. 'III.THE UNFAIR LABOR PRACTICESA. Interference with and domination of the Independent 'In November 1933 the Amalgamated- Association of Iron, Steel &Tin Workers of Lewistown, affiliated with the American Federation ofLabor, attempted to organize the re'spondent's employees.Duringthe'same period efforts were launched to form a "company organiza-tion."In November 1933 notices were posted on bulletin boards inthe respondent's plant announcing an organization meeting, whichsubsequently was held at the Y. M. C. A. John P. Sykes, who at thattime was vice president of the respondent, presented a constitution andbylaws and delivered a speech to the assembled employees urging7While the record contains no detailed evidence relating to the structure and function of the SW 0 C'and the Amalgamated Association of Iron, Steel&Tin Workers of North America,we have found uponnumerous occasions in other cases, and the record as a whole in this case makes clear,that steel workers areorganized into lodges of the Amalgamated Association of Iron, Steel & Tin Wokers of North America,which function under theSW. 0 C. The S W n C isa committee composed of representatives of agroup of unions affiliated vuith the Congress of Industrial OrganizationsSeeMatter of BethlehemSteelCorporation,a Delaware Corporation,et atandSteelWorkers Organizing Committee,14N. L. R. B. 539;Matter of Republic Steel CorporationandSteelWorkers Organizing Committee,9 N L. R. B. 219, enf'd asmod ,Republic Steel Corporation v. National Labor Relations Board,107 F. (2d) 472(C. C A 3) 452DECISIONSOF, NATIONALLABOR RELATIONS BOARDthem to vote for, the proposed organization.Following this speech avote was taken, by a show of hands.The record does not disclose theresults,of the vote.It is clear, however, that an organization, calledthe Employees Representation Plan, herein called the Plan, was formedand,that it continued.in existence until sometime in 1937.InMay 1937 the S. W..0. C. began its organizational activities atthe respondent's plant.In June 1937 the Independent was initiatedand organized.,Ross Hufford, a teacher and an athletic coach in theLewistown public schools, played a prominent role in the organizationof'the- Independent.He was employed by the respondent in the sum-mer.of 1936 as an electrician's helper, and the summer of 1937 as anelectrician, in the repair shop.Hufford testified that in the summer of1937 there was a great deal of talk among the men because some ofthem knew that the Plan would have to be disbanded since it did notcomply with the Act; that he, as a teacher of social science, was familiarwith new legislation ; that in conversations with the men he mentionedthe choices they had with respect to unions and that one of the employ-ees suggested that they, try to "get something started."On June 8, 1937, Hufford asked-a group of men to attend a meetingto be held the 'following night at the Lewistown Y. M. C. A.Hetestified that his purpose was to organize "a defense against strikemovements."On the night of June 8 three men from the Eddystoneplant 8 introduced themselves to Hufford and told him that they hada plan for organizing the respondent's employees.Hufford invitedthem to speak at the meeting scheduled for the following night.On June 9, 1937,, a, group of approximately 10 men met at the Lewis-town Y. M. C. A. The group included Ira S. Tapler, formerly chairmanof the Plan, Dwyer Burkholder, formerly a shop representative for thePlan, and Samuel S. Cooper, who had been a foreman in the coreshopHufford presided until'Burkliolder was appointed temporary chairman.Burkholder introduced the three men from Eddystone, who statedthat,they; had come to help form an independent union.They ex-plained how,they, had'formed the Eddystone organization and how asimilar. organization could be formed at, the respondent's plant.,-,On June 16;,,1937, a general meeting was held at the Burnhamofficers. -John Burtoh;'a_gang boss and formerly a foreman, was electedpresident.A. committee was appointed to draft a constitution andbylaws. -This committee consisted of Burkholder, Burton, Hufford,and two others.The constitution of the Independent provided for aBoard of Trustees which "shall direct the policy" of the Independent.The members of the Independent in each department of the plant8The Eddystone plant, located in Eddystone, Pennsylvania, was operated by the Baldwin LocomotiveWorks, the'parent company of the respondent hereinThe Federation of Baldwin Employees, organizedat Eddystone in May 1937, has been found to be an employer-dominated organizationMatter of The Bald-winL'scesnot:aeWorks andSteelWorkersOrganizingCommittee.20 N. L R B. 1100. STANDARD STEEL WORKS COMPANY453wore to elect a representative committee.This committee was toelect its chairman.The Board of Trustees was composed of thesecommittee chairmen, who automatically became members thereof.On July 20, 1937,the Independent informed the respondent thatit represented a majority of the respondent's employees and requestedrecognition as exclusive bargaining representative.The respondentsuggested that three arbitrators be appointed to determine whetheror not the Independent represented a majority.On August 3, 1937,a committee,consisting of the secretary of,thelocal Y. M. C. A., thepresident of a local bank, and a priest in a local church,after compar-ing Independent membership cards and written powers of attorneysigned by the employees with the respondent's employment,records,certified that the Independent represented 993, out of 1,921 shopemployees as of July 23, 1937.On August 4, 1937, the Independentsubmitted to the respondent a draft of a proposed agreement.On,the,same day the respondent submitted a proposed agreement which it had.prepared shortly after receipt of the Independent's, demand for recog-nition.The Independent made no suggestions as to changes,and thecontract as prepared by the respondent was signed;by representativesof the respondent and the Independent on August 5 or 6, 1937. 'Thecontract was to remain in effect for a period of a year, and,thereafterwas terminableby- eitherparty,on 30,days' notice.^,,IDuring June and,July 1937, the period of,organization, of theIndependent,,there was widespread activity in aid of the,Independentamong many of the respondents supervisory employees. , This activity,took the form of solicitation of membership, distribution of Independ-,ent, application cards, collection of dues, and,attendance- at, Inde-pendent meetings.The respondent's daily activities.and operationswere managedby the,works manager,,Irvin,A. Billiar; the,assistant,works manager,Thomas; the plant engineer in charge of the, plantengineering department,Amos Cole; the master mechanic in, chargeofmaintenance and construction,Uiiah Showers; and 10 generalforemen, each in charge of a separate department.In each of thedepartments,with,one.or two exceptions,there were supervisory—em;ployees who were subordinate to the general foreman.' .Thus, the openhearth department had three molter bosses and four gang bosses;,thesteel foundry and the master mechanic's section each had four gangbosses; the heat-treating department,the tool section, and machineshop No. 1 each had three gang bosses;,the tire mill and,machine, shopNo. 2 each had two gang bosses; the forge,shop and the internaltransportation department had one gang boss each.'Starting, in thelatter part of 1935 and continuingup-;tothe time of the, hearing,Y In addition to those named above, the steel foundry had the following supervisory employees a moldingforeman, a mold-closing foreman, a coremaking foreman; a cleaning and finishing foreman, and a, bossflask fitter.The master mechanic's section included a boss electrician, a boss rigger, a boss bricklayer,and a boss fireman-e ,o"23429-42-vol. 26-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDBilliar, at various times, instructedThomas, Cole,and the foremen tobe absolutelyimpartial in any dealingswith employeesconcerningunion activities.A number ofthe foremen testifiedthat they hadcomplied withthese instructions;none of them testified to the con-trary.It is not claimed,however, thatany such'instructions weregiven to the gang bosses or melter bosses.A summary of the testimony reveals that out of approximately30 gang bosses and melter bosses,16 were active in soliciting mem-bers for the Independent,7distributed Independent applicationcards, 2 collected dues for the Independent,5 were members of theIndependent,and at least 3 attended meetings of the Independent.Practically all of these testified at the hearing.Six admitted thatthey had solicited membership in the Independent,four admittedthat they had distributed Independent application cards, two admittedthat they had collected dues, and two admitted thattheyhad attendedmeetings of the Independent.The record'discloses that the employees who were classified on therespondent's records as gang bosses were known among the nonsuper-visory employees as "foreman," "shift foreman," or "boss."Theygave orders to the men working under them and supervised theirwork.Theyhad the power to recommend wage increasesand theyundoubtedlywere consulted concerning the quality of work of theirsubordinates whenever'a reduction in personnel became necessary.Depending on the volume of business and on the department in whichhe was employed,the number of men supervised by a gang boss variedfrom 5 to 70.John E.Garverwas employed in the heat-treating department.He testified that he was a gang boss and that he was in charge of oneof three shifts in the department.He had 22 or 23 men under him.Two employees in the heat-treating department testified that Garverwas a foreman.Merle Treaster,Charles Hunter, James Hartsock,and Robert Kauffman,employees in the heat-treating department,testified that in July 1937 Garver, carrying with him a bunch ofIndependent application cards, asked them and others to sign thecards.Garver admitted that he carried Independent cards in hishands and that he distributed them to the employees working underhim.He also admitted that he had been a member of theIndependent.There is considerable evidence that Garver made threatening andcoercive statements during the time when he was engaging in theabove-described activities on behalf of the Independent.RobertKauffman testified that Garver cameback to thefurnace whereKauffman was firing and said, "Bob,do you want to sign one of theseIndependent Union cards?"To Kauffman's query, "Is this com-pulsory?" Garver replied,"Well, no,Iwillwrite your name down STANDARD STEEL WORKS COMPANY455here."When Kauffman asked, "What do you mean by that?"Garver said, "If you don't sign this, we will take it that you belongto the C. I. 0. If there is a lay-off, Bob,, you naturally know whowill go."Concerning this conversation Garver testified as follows:I asked the man if he wanted one of the cards, and he said, "Is itcompulsory?" I said, "No," and I went on about my business.The rest is untrue.According to Hartsock, Garver approached the men on the secondshift in his department with a bunch of Independent cards in hishand and asked the men if they wanted to sign the cards.Hartsockrefused to sign and Garver wrote his name down.When Hartsockasked why he did that, Garver said, "Well, if you don't sign thesecards, we will know you belong to the C. I. 0.," and added that "if[they] didn't sign it [they] wouldn't have a job long."The testimonyof Treaster and Hunter is to the same effect.Garver denied writingdown the names of the employees who did not, sign the cards.The Trial Examiner did not credit Garver's denials. In view ofGarver's admissions, we attach little weight to his denials.We findthe testimony of Kauffman, Hartsock, Treaster, and Hunter to besubstantially correct.Accordingly,we find that John E. Garverdistributed Independent application cards to the employees underhis supervision, solicited their membership in the Independent, and,by keeping a list of those who refused and making statements whichthreatened their tenure of employment, attempted to coerce employeesto enroll for membership in the Independent.John L. Jacksontestified that he was a gang leader of the laborers inthe maintenance and construction department. In the summer of1937 there were between 60 and 70 men in his gang.These employeesconsidered him to be their foreman.John Burd testified that Jacksonasked him to join the Independent.This occurred on three differentoccasions within a period of 2 weeks in July and August 1937. Jack-son said that he did not want the C. I. 0. in the plant and that," Wedon't want no trouble" such as they had at Johnstown and other steelworks.He told Burd that there was a chance of his being laid off ifhe did not sign up with the Independent. Burd testified that hejoined the Independent because he "thought by joining the Inde-pendent union [he] would hold [his] job."Harry De Frehn testifiedthat, in June 1937, Jackson asked him to join the Independent.PaulFerguson testified that in the latter part of July or early in August1937, Jackson approached him and asked if he "belonged to theC. I. 0."When Ferguson asked "Why?" Jackson told him that he"would like [him] to sign an Independent union card."Fergusonthen said that he did belong to the C. I. 0. and Jackson told him thatsome of the employees denied membership in the C. I. 0. when he 456DECISIONSOF NATIONALLABOR RELATIONS BOARDfirst questioned them but told' him that they were members of theC. I. 0. after he asked them to join the Independent.AlthoughJackson denied that he had any conversations with Burd, De Frehn,or-Ferguson concerning union; activities or that he solicited their mem-bership in the Independent, he admitted that he "contacted" Fer-guson and others, and that in June and July 1937 he was active inbehalf of the Independent.Jackson testified that when he distributedIndependent application cards to the men he said nothing to themexcept, "Use your head."He ceased his activities 'on behalf of theIndependent in August 1937 when Showers, Jackson's immediatesuperior, told him to stop.We find, as did the Trial Examiner, that John L. Jackson distributedIndependent application cards, requested the men under his supervi-sion to become members of the Independent, and asked his menwhether or not they were members of the S. W. 0. C.Thomas Betleyonwas a melter boss in the open hearth department.,He was in, charge of the third shift which was composed of at least 15men.'He supervised the work of these men and issued orders tothem'.'Betleyon admitted that he' joined the Independent in thesummer of 1937.Jay Stroup,formerly a foreman, was a boss firemanin 1937.Samuel ' Graham testified that Betleyon and Stroup ap-proached him in the summer of 1937.Betleyon asked Graham if hewas a member of the S. W. 6.'c. 'When Graham said, "Yes,"Betleyon said, "I didn't think you would join that. I thought youknowed better than that." Stroup then talked to Graham for aboutan hour, urged him to joiri'the Independent, and told him that hewould sign an application card if he "cared anything' for [his] job."Stroup finally persuaded him to sign an Independent card. InSeptember 1937, Betleyon asked Graham whether he had attendedthe S. W. 0. C. meeting that night, and told him that he had beeninformed that Graham and others,had attended the meeting.F. J.Teim testified that Stroup, in July 1937, solicited his membership inthe Independent, and told him that the employees would get anincrease of 10 per cent in wages"if the Independent secured a majority.0. F. Rhodes testified that Stroup told him that he would like to havehis signed application card immediately because he wanted "to getmany others.Stroup, although still in the employ of the respondent,did not testify at the hearing.Betleyon admitted that he askedGraham to sign an Independent application card.He testified thathe spoke to Graham for 15 or 20 minutes, that Stroup came in andgave Betleyon a card, that he handed the card to Graham, asked himif he wanted to sign it, and that when Graham stated that he belongedto''th"eC. I. 0. he said, "It don't make any difference, you can signthem both." STANDARD STEEL WORKS COMPANY457We find that Thomas Betleyon and Jay Stroup engaged in activitiesin behalf of the Independent, distributed application cards for theIndependent, and urged employees of, the respondent to join theIndependent.Samuel Moorewas the head hammerman in the tire, mill.He wasin charge of a gang of 17 men on the second shift. , Moore was amember of the Independent.According to the testimony, of 0. F.Rhodes, Moore left the mill on the night of the Independent's firstmeeting at the Burnham Y. M. C. A. and when he returned describedto the men what had occurred at the -meeting, and then compared theIndependent with the S. W. 0. C., saying that the dues in, the Inde-pendent were only 25 cents a month and no assessments,: whereasmembership in the S. W. 0. C. would mean the payment of assess-ments as well as one-fifth of their wages for the support of outside,unions.Moore then distributed Independent application cards to the,employees in the tin mill.Moore admitted that he attended theIndependent meeting, spoke to the men in his gang, distributed cards,and that the testimony of Rhodes was substantially correct.Edmund C. Aikinwas a gang boss in the open hearth department.As gang boss, he had the power to recommend increases in wages forthemen working under him. Cloyd Mumper testified that Aikenasked him to join the Independent in July 1937. and that he circulatedIndependent application cards among the men in the open hearthdepartment.Aiken admitted- that he distributed cards.He didnot deny that he asked Mumper to join the Independent, and wefind that he did so.Guy M. Bakertestified, that he was a gang boss in the heat-treatingdepartment.According to George Watson, he was an assistantforeman in charge of the heat-treating- plant during the night shift,and was known among the men as a shift foreman.Watson testifiedthat Baker gave him an Independent application card in August 1937and that the men paid dues to Baker in his office.Baker admittedthat he collected dues and that he was active in behalf of the Inde-pendent for "a couple of weeks."He testified that he stopped becausehe did not think it was right for him as shift foreman to continuecollecting dues.John Kreig, general foreman of the heat-treatingdepartment, testified that in February 1938 he was informed thatBaker was "soliciting for the Independent union" and that he thentold Baker to "cut it out."Frank E. Brinton wasan electrical gang boss.He supervised thework of three electricians.CharlesMcKalips testified that in July,1937 Brinton told him that he had batter join the Independent or hewould lose his job.Brinton, who was a. member of the Independent,denied tellingMcKalips that he would lose his job if he did not jointhe Independent.He admitted that he asked many employees to 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin the Independent, and that his activities on behalf of the Inde-pendent continued for "a couple of months." - In view of Brinton'sadmissions,we do not credit his denial of McKalips' testimony.We find, as did the Trial Examiner, that Brinton attempted to coerceMcKalips to join the Independent.John McCurry, Sr.,was a gang boss in the forge shop.He gaveorders to the men under him and supervised their. work.Grant Stucktestified that in June 1937, about the time of the Johnstown strike,McCurry asked him if he had signed an Independent application cardand that when he said "No," McCurry said, "Well, probably youwant a trip to Johnstown." 'Stuck stated that he joined the Inde-pendent because he "didn't want to lose [his] job any quicker thanwas necessary."McCurry admitted that he had attended twomeetings of the Independent.Concerning his conversation withStuck, he testified as follows:We were talking about the union, not his union, mine, and Isaid, our union was all right.Well, he replied it was not nogood.Well, I said to him-and the next thing was, Well, ifyou was out in Johnstown, you would not have a job like theone you have now.We find that McCurry urged and coerced Stuck to join the Inde-pendent.Herbert C. Pricewas a chairman leader, a minor supervisory em-ployee, known. as a strawboss or labor boss among the men.Pricetestified that he "solicited anyone that [he] felt would be a suitable meln-ber" of the Independent, those working under him as well as others.William Goss and James Burnell testified thatCharles SmithandJohnWeader,gang bosses, asked them to join the Independent.Their testimony was not rebutted, since neither Smith nor Weadertestified at the hearing.Gennaro Galucciwas a gang boss of laborers in the transportationdepartment.He gave orders to his gang and supervised their work.John Henrywas a gang boss in the heat-treating plant.He gaveorders to the men under him and supervised their work.SamuelMcLaughlinwas a gang boss in the open hearth department.CharlesSwartzelwas a gang boss in the tire mill.Dale Whitsel testified that Galucci distributed Independent applica-tion cards to the men in his gang in August 1937 and urged andcoerced them to sign, saying that "the plant would shut down withthe C. I. 0."Walter Anderson corroborated Whitsel's testimony..Galucci denied everything.William Goss testified that when JohnHenry asked him and others to join the Independent in July 1937 hetold them-that membership in the C. 1.,0. would cost $1.00 a monthplus assessments of 1 day's pay each week, whereas the Independent' STANDARD STEEL WORKS COMPANY459cost only 25 cents a month and gave them the same benefits as theC. I. 0.Henry denied any and all activity on behalf of the Inde-pendent, although he admitted that he joined the Independent whenitwas first organized.Paul Kauffman and Herbert Shirk testifiedthat,McLaughlin requested the employees in his gang to join theIndependent and Rhodes testified that Swartzel urged him to jointhe Independent.McLaughlin and Swartzel denied that they hadclone or said anything on behalf of the Independent. In view of theentire record, and the findings of the Trial Examiner, who had anopportunity to observe the demeanor of the witnesses, we cannotgive credence to these denials.We find that Gennaro Galucci,John Henry, Samuel McLaughlin, and Charles Swartzel urged andrequested the respondent's employees to join the Independent andthat Galucci made threatening statements for the purpose of coercingthe men in his gang to sign Independent application cards.We find that Edmund C. Aikin, Guy M. Baker, Thomas Betleyon,Frank E. Brinton, John E. Garver, Gennaro Galucci, John Henry,John L. Jackson, John McCurry, Sr., Samuel McLaughlin, SamuelMoore, Herbert C. Price, Charles Smith, Jay Stroup, Charles Swartzel,and John Weader were supervisory. employees for whose activitiesand statements the respondent is responsible.1°In addition to the activities of the above-mentioned supers isoryemployees, the record is replete with evidence of activities on behalf ofthe Independent by non-supervisory employees during working hourson company property.These activities included open solicitationof members, widespread distribution of Independent application cardsand literature, and collection of dues.llA number of the generalforemen of various departments 12 testified that they never observed10Sunshine Mining Cod N L R B, 110 F (2d) 780 (C C A 9), enf'gMatterof Sunshine Mining CoandInternationalUnion of Mine,Mill and Smelter Workers,7 NL R.B 1252,N. L. R. B v. AmericanMfg Co,309 U S 629, aff'g as mod 106 F (2d) 61 (C C. A 2), which enf'd as modMatter of AmericanMfg Co , etatandTextileWorkers Organizing Committee,C I 0 , 5 NL R B 443,N L. R B v A S.AbellCo 97 F (2d)951 (C.C A 4), enf'g as modMatter of TheA. S Abell Co ,a corporation,and InternationalPrintingandPressmen'sUnion, Baltimore Branch,BaltimoreWebPressmen'sUnion,No 51,5 N. L. R B.644,N L R B v Virginia Ferry Co,101 F.(2d) 103(C C A 4),enf'g as mod.Matter of Virginia FerryCorp.andMaster,MatesandPilots of America,No9, 8 N. L R B. 730,Al. L R. B v Planters Mfg. Co,105 F. (2d) 750(C C A. 4),enf'gMatter of Planters2ilfgCo , Inc andUnited Veneer Box and Barrel WorkersUnion, C 10, 10 N L R B 735,N L R. B v Goshen Rubber Co,110 F (2d) 432 (C C. A. 7), enf'g asmodMatter of Goshen Rubber and Manufacturing CoandUnited Rubber Workersof America,Local #124,11N. L. R. B. 1346,Swift &Co vN L R B,106 F. (2d) 87 (C C. A 10), enforcing as modified Matterof Swift & Co,a corporation,andAmalgamated Meat Cutters and Butcher Workmenof NorthAmerica, LocalNo641, andUnited Packing HouseWorkersLocal Industrial Union No 300,7 N.L. R B 269,InternationalAssociationofMachinistsvN L RB.,110 F(2d) 29(App D C ),enf'gMatter of The Serrick CorpandInternational Union, United Automobile Workers of America,LocalNo 459,8 N. L R B.621, cert granted,60 S Ct. 721.ItSee the testimony of Charles Carpenter,Reed Havice,Paul Kauffman,Grant Stuck,William Hall,Herbert Shirk,Cloyd Mumper, James Hartsock,Rudolph Gahagan, James McCardle, Robert Ranck,Harry De Frehn, Paul Ferguson,Charles McKalips, Walter Anderson,and Joseph Fisher. See also theadmissions of Melvin Miller, George Barger, David Bishop,Oscar Harmon,JV Montgomery,and Ira S.Trapler.tiThe following general foremen testifiedVinemt E Bawn,machine shop No. 2, Fred W. Beardsley,steel foundry,James R Bryant, machine shopNo 1, JS Gross,tool section,James G. Mitchell, molding;John J. Kreig,heat treating,George Baldwin, open hearth. 460 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDany solicitation or other activities on behalf of the Independent.They testified, in substance, that they knew nothing about theIndependent; some of them denied knowledge of its existence, andof the fact that a : contract had been'executed between the Independentand the respondent.We' do not credit their testimony. It is un-believable that they remained completely ignorant of the widespreadactivity of employees and gang bosses in their departments, of theIndependent's organizationmeetings, of the certification by threeprominent citizens that the Independent represented a majority,and of the existence of contractual relations between the respondentand the Independent.We find that the general foremen knew of and allowed the solici-tauion of employees to join the Independent, the circulation of In-dependent application cards, and the collection of Independent duesduring working hours on company property.We' find that the respondent, by the above-described course ofconduct, dominated and interfered with the formation and adminis-tration of, and contributed support to the Independent, and that itthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.We find that the respondent, by the above-described statementsand activities of Thomas Betleyon, Frank Brinton, John Garver,'Gennaro Galucci, John Henry, John L. Jackson, John McCurry, Sr.,Samuel McLaughlin, Samuel Moore, Herbert Price, andJay Stroup,discouraged membership in the -S. W. O. C. and encouraged member-ship in the Independent, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.B.The alleged discrimination in regard to hire and tenure of employmentPaul Fergusonbegan to work for the respondent in November 1936as a sand-machine operator. In January 1937 he was injured in thecourse of his duties and did not work until April 19, 1937, when hereturned as a laborer in the plant engineering section.He joinedthe S. W. O. C. on July 27, 1937, and solicited members among hisfriends.On August 15, 1937, Ferguson and 23 others, who were pantof a gang of 61 men, were informed by Jackson, their gang boss, thatthey were being laid off and would be recalled when business improved.At the date of the hearing none of these men had been rehired.Be-tween August 13, 1937, and April '29, 1938, shortly before the hearing,the number of the respondent's shop employees working on an hourlyand piece-work basis had been reduced gradually from 1,819 to 795.Ferguson testified that shortly before the termination of his em-ployment he was asked by Jackson to join the Independent and wasquestioned concerning his membership in the S. W. O. C.He stated STANDARD STEELWORKS COMPANNY ,461that he told Jackson that he was a member of the S. W. 0. C., andthat thereafter Jackson unreasonably criticized his work, althoughhis work was good. Jackson admitted that he "contacted" Fergusonfor membership in the Independent, but denied that he had discrimi-nated against him.13He testified that Showers, his superior, askedhim to speak to Ferguson and others about their unsatisfactory workand that when Ferguson told him that his arm had been broken hegave Ferguson easier work to do.Showers, Cole, the plant engineer, and Billiar, the work manager,denied any knowledge of Ferguson's membership in the S. W. 0. C.Billiar, who made the ultimate decision that Ferguson should be laidoff, testified that it did not seem fair to retain Ferguson, who had beenemployed only about 8 months, when so many other men with moreseniority were being laid off.No evidence was introduced to showthat employees with less seniority than Ferguson were retained at thistime.We find that Ferguson was not laid off because of his union mem-bership and activities.-CharlesMcKalipshad been employed by the respondent forapproximately 40 years, not including periods of lay-off.At thetime of the termination of his employment on September 30. 1937,he was working on dies in the tool section.He joined the S. W. 0. C.on June 17, 1937, and was active in the distribution of literature andthe solicitation of members.About the last of July 1937 Brinton, an electrical gang boss, toldMcKalips that if he did not join the Independent he would lose his job.14Tom Steward, a gang boss,ls told McKalips that he (McKalips) andthree others were the only ones in the shop who did not belong tothe Independent.McKalips testified that after he joined the S. W. 0. C. Gross,the foreman of the tool section, found fault with his work withoutreason; that after a few complaints- had been made about his .work hehad three disinterested employees -inspect his work before Gross did;that the three employees said his work was all right but that Grosssubsequently criticized it.Gross denied any knowledge of McKalips',membership in the S. W. 0. C.He testified that he never criticizedMcKalips more than anyone else, but that when McKalips made mis-takes he would tell McKalips he would have to, do better or that heGross testified that'he knew nothing of the incident when three employees were supposedto have inspected McKalips' work; until he heard McKalips' testi-13For our detailed findings on Jackson's activities,seesupra'14Brinton admitted that he had solicited members for the Independent,but testified that he could notrecallmaking the above statement to McKalips.we havefound that he made such a statement. Seesupra.15McKalips referred to Steward as a foreman. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony, and that none of the three men mentioned by McKalips evertold him that McKalips' work was done all right.None of the threemen mentioned by McKalips testified concerning this incident.-McKalips also testified that four men in his section with less senioritythan he had were retained after he was laid off.He implies thatthis occurred because he was a member of the S. W. O. C.Gross,Cole, and Billiar, who were responsible for his lay-off, denied anyknowledge of McKalips' membership in the S. W. O. C.The respond-ent contends that McKalips was laid off because of lack of work andthat seniority, computed from the date of the most recent hiring, wasthe main basis of selection.The record as a whole substantiates thiscontention.Between August 6 and October 1, 1937, more than 200of the respondent's employees were laid off.McKalips was lasthired on March 16, 1937, after a lay-off of approximately 3 years.Ofthe 13 men doing the same general type of work as McKalips, only 2were hired after March 16, 1937.One of these two was laid off beforeMcKalips and the second, together with two others, was laid off onthe same day that McKalips' employment was terminated.We find that McKalips was not laid off because of his union member-ship and activities.Harry De Frehnbegan to work for the respondent in January 1913.He was laid off in October 1934, returned to the respondent's employ onJanuary 10, 1935, as a laborer in the plant engineering department andcontinued to work as a laborer until November 19, 1937, when hisemployment was terminated.De Frehn joined the S. W. O. C. onMay 22, 1937, and was an active member. Jackson, his gang boss,and Showers, Jackson's superior, knew of Do Frehn's membership inthe S. W. O. C.Do Frehn testified that Jackson, his superior, solicited him formembership in the Independent in June 1937 and that there was illfeeling between him and Jackson after his refusal to join the Independ-ent.Jackson denied that he asked De Frehn to join the Independentbut, as noted above, we find that he did so.Billiar testified that poorbusiness conditions necessitated a reduction in force in the labor gangand the lay-off of De Frehn.That business conditions were poor isevidenced by the fact that over 400 employees were laid off betweenAugust 1, 1937, and November 19, 1937, when Do Frehn's employmentwas terminated.The record discloses that 16 of the 23 men employedinbe Frehn's gang, including both Independent and S. W. O. C.members, were laid off with De Frehn.There is no evidence that anyof those retained had more seniority than De Frehn.Of the 16, only1,who was an expert cement mixer, had been rehired at the timeof the hearing.We find that Harry De Frehn was not laid off because of his unionmembership and activities. STANDARD STEEL WORKS COMPANY463Paul Kauffmanbegan to work for the respondent in 1920, was'laidoff in July 1930 and was rehired in May 1933 as a laborer.Thereafterhe worked at a number of different jobs in the open hearth departmentincluding charge machine runner, crane operator and laborer, untilFebruary 8, 1938, the last day that Kauffman actually worked for therespondent.On April 1, 1938, Kauffman was notified by the employ-ment office to return his employment tag since he had not worked forover a month.Kauffman joined the S. W. O. C. in May 1937 and was an activemember.He marched in the Labor Day parade in September 1937and carried an S. W. O. C. banner. In November 1937 he wastransferred from the crane operator's job to that of a laborer, with theresult that his wages were reduced 20 cents per hour.The craneoperator's job was given to Weader, a member of the Independent,who had less seniority than Kauffman.According to Kauffman'stestimony, he complained to Baldwin, foreman of the open hearthdepartment.He was told that since the open hearth department wasoperating only one furnace, Weader, who had been an active foremanwhen three furnaces were in operation, was being transferred to thecrane operator's job.Baldwin testified that Weader was a gang bossand was given the crane operator's job in preference to Kauffmanbecause the respondent "had an investment in him."The complaintdid not allege that Kauffman was discriminatorily demoted in Novem-ber 1937, and that issue was not litigated.We find that Kauffmanwas properly transferred in November 1937.For more than a month prior to February 8, 1938, Kauffman andfour other men had been working on a special construction job.OffFebruary 8 the job was completed and the five men, all of themmembers of the S. W. O. C., were laid off.Billiar testified that in December 1937 the open hearth departmentwas operating only one furnace with about 71 men.He decided togive the men who were oldest in point of service or had special ability4 days work per week and to carry the rest of the gang as "extras tobe given fill-in jobs.Kauffman was one of these "extra" men:After February 8 there was no work for the"extras."Billiar admittedthat five men with less seniority than Kauffman were retained on theextra gang.He testified that three of them were kept because theycould pour steel,ls and one because he was a pipe fitter.Billiar didnot recall why the fifth man was retained.No'one has been hired toreplaceKauffman.Billiarand Baldwin denied that they knewKauffman belonged to the S. W. O. C.Although the case is not free from doubt, we find that Paul Kauff-man was not laid off because of his union membership and acitvities.1EWhile Kauffman had poured steel in the past, Billiar testified that he was not considered adept at thiswork 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry Searerwas employed by the respondent for approximately26 years prior to April 1938.His last hiring dated from July 10, 1933.Soarer joined the S. W. O. C. in March 1938. On April 15, 1938,Gross, the foreman of the tool section in which Soarer was employedas a tool grinder, informed him that one man had to be laid off andthat he had been selected.Soarer testified that men with less senioritywere retained.Gross admitted that Soarer had more seniority than some of themen who were retained.He testified that their comparative youthand their ability to perform various tasks in the toolroom operated infavor of the men retained.Cole, the plant engineer, testified that hereceived a memorandum from Billiar stating that because of poorbusiness conditions the tool crib force had to be reduced by one man.Cole then consulted Gross and after an analysis of the abilities of themen employed in the tool section, Cole recommended to Billiar thatSoarer, a "one purpose man," should be laid off.Billiar,Cole, andGross denied knowledge of Soarer's membership in the S. W. O. C.Seven men had been laid off in the tool crib prior to Soarer's lay-off.We find that Harry Soarer was not laid off because of his unionmembership or activities.Herbert Harpsterhas been employed by the respondent for approxi-mately 27 years. .He joined the S. W. O. C. on June 6, 1937, was anactive member and became vice president in July 1937.In February 1937 Harpster was employed as i chainman in thesteel foundry.At about this time, Bilhar agreed to promote Harpsterto a higher rate of pay as chainman leader "A" on March 6, 1937,"providing business conditions did not change." In February 1937Harpster was transferred to the inspection department as a processinspector with the understanding that if that job did not continue hecould return to his original position in the steel foundry.On Novem-ber l,'1937, the inspection job was terminated and Harpster was trans-ferred to the steel foundry as a shipping clerk on the second shift.On February 1, 1938, he was again transferred to his former job as a'chainman.Harpster charged that the transfers of November 1, 1937, andFebruary 1, 1938, were discriminatory demotions.Billiar testifiedthat he could not carry out his promise to promote Harpster to chain-man leader but gave him the inspector's job instead at an increasedrate of pay.When that job was abolished, Harpster was transferredto the best available opening, that of shipping clerk, and subsequentlywas restored to his former position.The record as a whole substanti-ates,Billiar's testimony.We find that Harpster was not demoted because of his union mem-bership and activities. STANDARD STEEL WORKS COMPANY465IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, 'aiid sub-stantial relation to trade, traffic, and commerce among the{,severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom, and to, takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent dominated and interfered withthe formation and administration of, and supported, the Independent.The facts heretofore found establish, and we find, that the Independentis incapable of ever serving as a true collective bargaining agencyof the employees. Its existence does and will constitute a continuingobstacle to the exercise by the respondent's employees of the rightsguaranteed them by the Act.Hence, not only shall we order therespondent to cease and desist from its unfair labor practices in con-nection with the Independent, but in aid of that order and to removethe impediment thus established to the free exercise by the employeesof their rights under the Act, we shall direct the respondent to with-draw recognition from the Independent as a representative of itsemployees, to disestablish that organization as such a representative,and to refrain from giving effect to or performing any and all existingcontracts, understandings, or arrangements concerning labor relationsto which the Independent is a party.Nothing in this Decision andOrder should be taken to require the respondent to vary those wage;hour, seniority, and such other substantial ,features of its relationswith the employees themselves, which the respondent established inperformance of the invalid contract as extended, renewed; modified,supplemented, or superseded.Where we have found, that the record does not support the allega-tions of unfair labor practices set forth in the complaint, we willorder the complaint dismissed in so far as it alleges such unfair laborpractices.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS or LAW1.SteelWorkers Organizing Committee on behalf of Lodge No.1940,Amalgamated Association of Iron, Steel & Tin Workers of 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth America,affiliatedwith the C.I.0., and Independent SteelWorkers, Burnham,Pennsylvania,are labor organizations,within themeaning of Section 2(5) of the Act.2.By interfering with, restraining, -and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.3.By dominating and interfering with the formation and adminis-tration of Independent Steel Workers, Burnham, Pennsylvania, andby contributing support to it, the respondent has engaged in and isengaging in unfair labor practices,within the meaning of Section 8 (2)of the Act.4.The- aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to Paul Ferguson,Charles McKalips,Harry De Frehn, Paul Kauffman, Harry Soarer,and Herbert Harpster.ORDERUpon the basis of the above findings of fact and conclusions of law,and 'pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Standard Steel Works Company, Burnham, Pennsylvania, andits officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) In any manner dominating or' interfering with the administra-tion of Independent Steel Workers, Burnham, Pennsylvania, or withthe formation or administration of any other labor organization ofits employees, and from contributing support to Independent SteelWorkers, Burnham, Pennsylvania, or to any other labor organizationof its employees;(b)Giving effect to or performing any and all contracts, under-standings, or arrangements relating to rates of pay, wages, hours ofemployment, or other conditions of employment to which Inde-pendent Steel Workers, Burnham, Pennsylvania, is a party;(c) In any other manner'interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form, join,or, assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: STANDARD STEEL WORKS COMPANY467(a)Withdraw all recognition from and refrain from recognizing In-dependent Steel Workers, Burnham, Pennsylvania, as the representa-tive of any of its employees for the purpose of dealing with the re-spondent in any manner concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,and completely disestablish Independent SteelWorkers, Burnham,Pennsylvania, as such representative;(b)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty .(60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), and (c) of this Order;'and (2) that therespondent will take the affirmative action set forth in 2 (a) -of thisOrder;(c)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps,the re-spondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and'it herebyis,dismissed in so far as it alleges that the respondent has engaged in'unfair labor practices within the meaning of Section 8 (3) of theNational Labor Relations Act with respect to Paul Ferguson, CharlesMcKalips, Harry De Frehn, Paul Kauffman, Harry Searer, and Her-bert Harpster.MR. WILLIAM M. LEISERSON tookno partin the consideration ofthe above Decision and Order.